DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOSE GOMEZ,
                                Appellant,

                                    v.

  ALLIED PROPERTY & CASUALTY INSURANCE COMPANY, JUDY
  MICHELE RILEY a/k/a JUDY MICHELE CRENSHAW, a/k/a JUDY
  MICHELE SIMMONS and MARKWONDA LARSHAY CRENSHAW, as
     Personal Representative of the Estate of MARCASIA LASHAY
                            CRENSHAW ,
                              Appellees.

                              No. 4D21-1283

                               [May 5, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Paige Hardy Gillman, Judge; L.T. Case No.
502019CA011811.

   Jose G. Rodriguez of Jose G. Rodriguez, P.A., West Palm Beach, Diego
C. Asencio of Diego C. Asencio, P.A., Palm Beach Gardens and Philip M.
Burlington and Nichole J. Segal of Burlington & Rockenbach, P.A., West
Palm Beach, for appellant.

  Sarah Lahlou-Amine of Banker Lopez Gasser, P.A., Tampa, for
appellees.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.